Citation Nr: 0624098	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  02-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
wrist injury.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
stomach condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from May 1953 to March 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was 
previously before the Board in November 2003 at which time it 
was remanded for further development.  At that time, the 
issue of entitlement to service conenciton for hearing loss 
was also before the Board.  In January 2006, VA's Appeals 
Management Center (AMC) granted service connection for 
sensorineural hearing loss and assigned a 10 percent 
disability evaluation.  As the full benefit sought on appeal 
has been granted, the issue is no longer before the Board.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a stomach condition is REMANDED to the RO via 
the AMC.  VA will notify the veteran if further action is 
required on his part.


FINDING OF FACT

A current left wrist disorder is not related to a disease or 
injury in service. 



CONCLUSION OF LAW

A left wrist disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

May 2001 and October 2004 VCAA letters informed the veteran 
of the information and evidence necessary to substantiate the 
claim.  The VCAA letters also told the veteran what types of 
evidence VA would undertake to obtain and what evidence the 
veteran was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The October 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As to the 
issue of service connection for a left wrist injury, as the 
Board concludes below that the preponderance of the evidence 
is against the claim of service connection, any question as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.  As the issue of service 
connection for a stomach condition, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot by the Board finding that new and 
material evidence has not been submitted to reopen the 
previously denied claim.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified. The veteran was also afforded 
VA examinations and an opinion was obtained.

The only available service medical record consists of a 
report of examination at the time of the veteran's discharge 
from service.  The RO repeatedly contacted the National 
Personnel Records Center to obtain service medical records 
and asked the veteran to provide any records he had.  

In its November 2003 remand, the Board noted that the veteran 
had reported receiving treatment at Fort Jackson in 1956.  
The Board requested an attempt to obtain these records be 
made.  In August 2005, the U. S. Army Medical Department at 
Ft. Jackson indicated that they were unable to locate any 
medical records at their facility relating to the veteran.  

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

VA complied with its heightened duty to assist by repeatedly 
requesting service medical records from multiple sources, 
affording multiple examinations, and ensuring that all 
reported post-service treatment records were obtained.  

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist him in 
substantiating his claims.

Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Left Wrist Injury

The March 1959 service separation examination shows that, 
normal findings were reported for the upper extremities.  
There were also no notations of a left wrist injury or left 
wrist problems in the 'notes" section or in the "summary of 
defects and diagnoses" section of the report.

There were also no documented complaints or findings of a 
left wrist disorder in the years immediately following 
service.  

In October 2000, the veteran requested service conenciton for 
a left wrist injury.  In his application, he indicated that 
he had received treatment for his left wrist in 1956 at Ft. 
Jackson.   

At a February 2001 VA examination, the veteran reported that 
he fractured his left wrist in 1956, and that he had a 25+ 
year history of tingling and numbness in his left shoulder 
down into his hand with throbbing pain.  He indicated that 
this was getting worse.  The veteran stated that it occurred 
two to three times per week and lasted about ten minutes.  
This caused him to stop his activity until it resolved.  The 
veteran did not take any medication for this.  

Physical examination performed at that time revealed that the 
left wrist had no erythema, effusion, tenderness, or warmth.  
Dorsiflexion of the wrist was to 25 degrees and palmar 
flexion was to 90 degrees.  Radial deviation was to 10 
degrees and ulnar deviation was to 30 degrees.  The veteran 
had 5/5 motor strength throughout the upper extremities and 
there were negative Tinel and Phalen signs.  

An X-ray examination of the left wrist in conjunction with 
the VA examination was interpreted as showing no evidence of 
a fracture or dislocation of the left wrist.   

The VA examiner stated his impression that the veteran was 
status post fracture of the left wrist 45 years previously, 
now with pain and decrease range of motion.  The examiner's 
impression, however, was that there was no evidence of wrist 
fracture or dislocation.

In its remand, the Board requested that the examiner express 
an opinion as to whether it was at least as likely as not 
that the veteran had any current left wrist disability which 
was related to service, including a reported injury in 1956.  

In a November 2005 follow-up report, the February 2001 VA 
examiner indicated that he had reviewed the veteran's entire 
claims folder.  He noted that the veteran was apparently 
claiming that he sustained an injury to his left wrist while 
in the service in 1956 and that his current problem with the 
wrist was secondary to that injury.  

The examiner noted that the only service medical record that 
he had was the veteran's service separation examination, 
which was silent about a wrist problem, did not speak to a 
fracture, and did not speak about any problem with his wrist.  
He further indicated that the medical records were also 
silent for the next 40 years with regard to any problems in 
the left wrist.  

The examiner observed that at the time of the 2001 
evaluation, the veteran reported tingling and numbness from 
the shoulder to the hand or throbbing pain and some decreased 
range of motion of the shoulder.  He noted that X-rays at 
that time had revealed osteoarthritis in the left shoulder 
and an unremarkable wrist.  

The examiner stated that it was much less likely that that 
any current left wrist problem that the veteran had was 
related to disease or injury which occurred during active 
military service.  He added that it was much more likely that 
the veteran's current left upper extremity problems were 
related to left shoulder osteoarthritis, perhaps with some 
radiculopathy, but there was no indication that any pain in 
the left wrist was related to an injury sustained in service, 
especially since there was no evidence that the veteran 
sustained an injury to his left wrist in service.  

Turning to the elements of service connection, the veteran's 
statements provide competent evidence of left wrist symptoms 
in service.  Likewise, his report of current left wrist 
symptoms provides competent evidence of a current disability.

As to the veteran's belief that any current left wrist 
disability began in-service, he is competent to report the 
symptoms he experienced in service, the symptoms he 
experiences now, and a continuity of symptomatology between 
the two.  Charles v. Principi, 16 Vet App 370 (2002).  As a 
lay person, he is not qualified to render an opinion as to 
etiology of any current left wrist disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The February 2001 opinion could be construed as providing 
evidence of a link between current wrist symptoms and a 
fracture in service.  However, the examiner ultimately noted 
that there was no evidence of such a fracture and reported no 
current left wrist disability.  The same examiner's November 
2005 opinion ruled out a link between a current left wrist 
disability and service.  This opinion is more probative 
because it was a product of a review of the claims folder, 
including the earlier opinion, and took into account the 
evidence showing no wrist fracture.  

The weight of the competent opinion is thus against a link 
between any current left wrist injury and service.  That 
being the case, the preponderance of the evidence is against 
the claim for service connection.  Because the evidence is 
not in equipoise, the doctrine of reasonable doubt is not for 
application, and the claim is denied.


ORDER

Service connection for residuals of a left wrist injury is 
denied.  


REMAND

The claim for service connection for a stomach disability was 
denied by the Board in June 1977, essentially because of a 
finding that the evidence did not demonstrate a link between 
a current disability and service.  In a December 1986 
decision, the Board essentially found that no evidence had 
been submitted to show a link between a current stomach 
disability and service or that peptic ulcer disease was 
present within one year of service.

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1, 11 
(2006).  In some cases failure to tell the veteran of the 
need to submit new evidence will also be prejudicial.  Id.

The veteran has not been provided with the specific notice 
required by Kent.

Accordingly, this case is remanded for the following:

1.  Provide the veteran with a VCAA 
notice letter that tells him he must 
submit new evidence, that is evidence not 
previously submitted and which is not 
cumulative or redundant. The letter 
should also tell him that material 
evidence would be competent evidence 
(usually provided by a medical 
professional such as a doctor) that a 
current stomach disability is related to 
a disease or injury in service or showing 
that current peptic ulcer disease was 
present to a compensable degree within 
one year of service.

2.  Then re-adjudicate the claim.  If it 
is not granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


